Per curiam.
This indigent respondent, ably represented by court appointed counsel, was tried by a jury and convicted of the *405crime of breaking, entering and larceny. His appeal from the denial of a motion for a new trial brings the matter forward.
The respondent acknowledges that evidence given by his accomplice and by the complaining store owner would support a conviction. He seeks a new trial only because a sheriff, after testifying to alleged admissions by the respondent, admitted error, retracted his testimony, explained that he had attributed to the respondent remarks made by another, and gave a different version as to statements made by the respondent. Since all of this occurred in the presence of the jury, it would appear that the respondent must have been advantaged rather than prejudiced by these indications of confusion and lack of precise memory on the part of a witness for the prosecution. There is no occasion for a new trial.

Appeal denied.